DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 02/05/2021.

Claims 1, 3, 5-8, 10-11, and 14-15 are pending and being examined.  Claims 2, 4, and 9 are canceled.  Claim 14 is amended and claims 12-13 are canceled through an Examiner’s amendment.

Claims 1, 3, 5-8, 10-11, and 14-15 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhigang Rao on 04/27/2021.
The application has been amended as follows: 
Claims 12-13 are canceled.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor obviate all the cumulative limitations of independent claim 1 with particular attention to “wherein the perfluoroalkyl-containing compound is branched or straight chain perfluoroalkyl-containing sulfonate”.
Orth et al. (US 6217779 B1) and Pan et al. (US 2014/0235428 A1) are considered to be the closest prior art.
Orth teaches a method of degradation of one or more perfluoroalkyl-containing compound by teaching dehalogenation of aqueous compositions contaminated with halogenated aliphatic and alicyclic hydrocarbons wherein the halogen is fluorine (Orth, abstract, Col. 5 lines 22-25).  Orth teaches contacting an aqueous composition contaminated with halogenated hydrocarbons with an amount of a mixed metal composition effective to dehalogenate the halogenated hydrocarbons (Orth, abstract).  Orth teaches the use of a mixed metal composition comprising iron and nickel (Orth, abstract, Col. 2 lines 45-50, and Table 1).  Orth teaches his invention is utilized in situ to dehalogenate halogenated aliphatic and alicyclic hydrocarbons in groundwater and that the method is particularly applicable in conjunction with an in situ remediation process (Col. 1 lines 21-23, Col. 4 lines 66-67).  
Pan teaches nanosized zerovalent iron due to its large specific surface area and high reaction activity has become a focus in such fields as in situ groundwater remediation (Pan, [0002]).  Pan additionally teaches the use of a second zerovalent metal particle such as nickel (Pan, [0008]).
Orth and Pan, alone or combined, do not teach nor render obvious providing a mixture comprising one or more perfluoroalkyl-containing compound, wherein the perfluoroalkyl-containing compound is branched or straight chain perfluoroalkyl-containing sulfonate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734